            Case 1:19-cv-06814-RA-JLC Document 61 Filed 04/19/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JANETTE E. AJASIN,                                                DATE FILED: 4/19/2021

                             Plaintiff,

                        v.                                            19-CV-6814 (RA)

                                                                           ORDER
 ANTONIO ORTIZ, COACH LEASING,
 INC., AND COMMUNITY COACH,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         A post-discovery conference was previously scheduled for April 23, 2021 at 11:30 a.m. See Dkt.

49. Due to a scheduling conflict, and in light of the fact that Judge Cott has granted the parties’ request

for an extension of discovery in order to complete Dr. Dassa’s deposition, see Dkt. 60, the conference is

hereby adjourned to May 14, 2021 at 3:30 p.m. The parties shall submit a joint letter no later than May

7, 2021 updating the Court on the status of this case, including whether either party intends to file a

dispositive motion. The conference shall be held by teleconference, using the following call-in

information: Call-in Number: (888) 363-4749; Access Code: 1015508.

SO ORDERED.

Dated:      April 19, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
